DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 11-25 in the reply filed on 10/23/2020 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 25 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 25 recites the graft being fluidly coupled to both an artery and to a vein which is interpreted to be directed to or encompass the human organism. For the purpose of continued examination the limitation will be additionally addressed as reading, “wherein the distal 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 22-23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillai (US Pre-Grant Publication 2013/0324901).
Regarding claim 11, Pillai teaches a kit for percutaneously implanting a graft [0010] and interpreted to be suitable for implanting a graft for hemodialysis access (See Abstract, [0009]), comprising a first access device [0010]; a second access device [0010]; and a graft [0010].  
Regarding claim 22, Pillai also teaches the kit comprising a subcutaneous tunneling device (at least implicitly in that a subcutaneous tunnel (67) is formed [0034]).  
Regarding claim 23, Pillai also teaches the kit comprising a first guidewire and a second guidewire (i.e. the puncture tool is disclosed as being a needle-tipped guidewire; [0031-0034]).  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai (US Pre-Grant Publication 2013/0324901) (hereinafter ‘Pillai ‘901’) in view of Pillai et al. (US Pre-Grant Publication 2013/0324967) (hereinafter ‘Pillai ‘967’).
Regarding claims 12 and 13, Pillai ‘901 teaches the kit of claim 11 but fails to teach the additional limitations of the first and second access devices as in claims 12 and 13. 
Pillai ‘967 teaches (See at least Fig. 6a, [0046-0054]) a device and method for transvascular access wherein the access device comprises: 
an access catheter (42); 
a guide tube (cover tube (60)) concentrically disposed within a lumen (50) of the access catheter and configured with a curve (See Fig. 6a) at a distal end [0050}; 
a stylet (58) concentrically disposed within a lumen of the first guide tube; and 
a handle (44) comprising a first guide tube actuator (51) [0053] and a stylet actuator (53) [0054].  
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Pillai ‘901 by providing the access device of Pillai ‘967 for the first access device and for the second access device. Such a modification would be obvious to a person having ordinary skill in the art at the time of the invention at least because one of ordinary skill in the art reading Pillai ‘901 would recognize the need to provide access devices having the functionality as described by Pillai ‘901. The access device as disclosed by Pillai ‘967 provides all of the features and functionality desired by Pillai ‘901 and therefore provides a reasonable expectation of success. 
Regarding claims 14-15, Pillai ‘901 in view of Pillai ‘967 teaches the devices of claim 12 and 13, and also teaches the first stylet is configured to form an arterial exit site in a wall of an artery when the first stylet actuator is actuated, the second stylet is configured to form a venous exit site in a wall of a .

Claims 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai (US Pre-Grant Publication 2013/0324901) (hereinafter ‘Pillai ‘901’) in view of De Pablo Peña et al. (US Pre-Grant Publication 2017/0035591).
Regarding claim 16, Pillai ‘901 teaches the kit of claim 11, and further teaches that the graft is an expanding covered stent [0029], but fails to teach that the graft is configured as a self-expanding, covered stent. De Pablo Peña teaches a kit for placing a bypass and teaches the use of alternatively a balloon expandable covered stent or a self-expandable covered stent [0023]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to replace the expandable covered stent of Pillai ‘901 with the art recognized equivelant self-expandable covered stent of De Pable Peña in order to eliminate the need to actively expand the covered stent, such as with a balloon.
Regarding claim 24, Pillai ‘901 teaches the kit of claim 11, but fails to specifically teach that the graft is coupled to a delivery catheter.  De Pablo Peña teaches a kit for placing a bypass graft wherein the graft is coupled to a delivery catheter (See Figs. 14-23). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Pillai ‘901 with the teachings of De Pablo Peña in order to effectively deliver the graft to the target site.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai (US Pre-Grant Publication 2013/0324901) (hereinafter ‘Pillai ‘901’) in view of Fan (US Patent No. 6,485,513).
Regarding claims 17-19, Pillai ‘901 teaches the  kit of claim 11, but fails to teach wherein the graft comprises a plurality of anchors disposed about a periphery of a proximal end and about a .

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai (US Pre-Grant Publication 2013/0324901) (hereinafter ‘Pillai ‘901’) in view of Pillai et al. (US Pre-Grant Publication 2013/0324967) (hereinafter ‘Pillai ‘967’), and further in view of Fan (US Patent No. 6,485,513).
Regarding claim 20, Pillai ‘901 in view of Pillai ‘967 teahces the kit of claims 12 and 13, but fails to specifically teach the kit wherein the graft is configured to form a sutureless anastomosis with an artery at an arterial exit site, and wherein the graft is configured to form a sutureless anastomosis with a vein at a venous exit site. Fan teaches a device and method for placing a bypass graft wherein the graft is configured to form a sutureless anastomosis with an artery at an arterial exit site, and wherein the graft is configured to form a sutureless anastomosis with a vein at a venous exit site (See Figs. 1-7b). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the kit of Pillai ‘901 in view of Pillai ‘967 to include the graft as taught by Fan in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.